In an action to enjoin defendant from shutting off its supply of free water to plaintiffs and to declare that defendant is required to supply plaintiffs with free water pursuant to a contract of March 8, 1887, which was continued for 10 years on February 26, 1894, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County, rendered December 18, 1957, dismissing the complaint, after a non jury trial. The trial court found: (1) that the contract which expired on February 26, 1904 was not extended, renewed or continued; (2) that after the expiration of the contract, defendant’s predecessor continued in business by virtue of a franchise granted by the Sítate and not because of any rights granted to it by the village; (3) that the Public Service Commission, which was given exclusive jurisdiction in 1931 to fix reasonable rates of water works companies, did fix the rates which plaintiffs were required to pay for water. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.